Exhibit 10.1
 

FIRST PLACE FINANCIAL CORP.
2004 INCENTIVE PLAN


First Place Financial Corp. (the “Holding Company”) hereby establishes the First
Place Financial Corp. 2004 Incentive Plan (the “Plan”) upon the terms and
conditions hereinafter stated.  The purpose of the Plan is to promote the
long-term success of the Holding Company and the creation of shareholder value
by (a) encouraging officers, employees, directors and individuals performing
services for the Holding Company or its Affiliates as consultants or independent
contractors to focus on critical long-range objectives, (b) encouraging the
attraction and retention of officers, employees, directors, consultants and
independent contractors with exceptional qualifications, and (c) linking
officers, employees, directors, consultants and independent contractors directly
to shareholder interests through ownership of the Holding Company.  The Plan
seeks to achieve this purpose by providing for Awards in the form of options to
purchase shares of the Holding Company, restricted stock or stock appreciation
rights.


1. 
DEFINITIONS.



(a) "Affiliate" means (i) a member of a controlled group of corporations of
which the Holding Company is a member or (ii) an unincorporated trade or
business which is under common control with the Holding Company as determined in
accordance with Section 414(c) of the Code and the regulations issued
thereunder. For purposes hereof, a "controlled group of corporations" shall mean
a controlled group of corporations as defined in Section 1563(a) of the Code
determined without regard to Section 1563(a)(4) and (e)(3)(C).


(b) "Alternate Option Payment Mechanism" refers to one of several methods
available to a Participant to fund the exercise of a stock option set out in
Section 11 hereof.  These mechanisms include: broker assisted cashless exercise
and stock for stock exchange.


(c)  "Award" means a grant of one or some combination of one or more
Non-statutory Stock Options, Incentive Stock Options and Stock Awards under the
provisions of this Plan.


(d) "Bank" means First Place Bank.


(e) "Board of Directors" or "Board" means the board of directors of the Holding
Company or the Bank and Directors Emeritus of the Holding Company or the Bank.


(f)  "Change in Control" means a change in control of the Bank or Holding
Company of a nature that; (i) would be required to be reported in response to
Item 1 of the current report on Form 8-K, as in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Exchange Act; or (ii) results in a Change
in Control within the meaning of the Home Owners' Loan Act of 1933, as amended
("HOLA") and the Rules and Regulations promulgated by the Office of Thrift
Supervision ("OTS") (or its predecessor agency), as in effect on the date hereof
(provided, that in applying the definition of change in control as set forth
under such rules and regulations the Board shall substitute its judgment for
that of the OTS); or (iii) without limitation such a Change in Control shall be
deemed to have occurred at such time as (A) any "person" (as the term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Bank or the Holding Company representing 25% or
more of the Bank's or the Holding Company's outstanding securities except for
any securities of the Bank purchased by the Holding Company and any securities
purchased by any tax qualified employee benefit plan of the Bank; or (B)
individuals who constitute the Board of Directors of the Holding Company on the
date hereof (the "Incumbent Board") cease for any reason to constitute at least
a majority thereof, provided that any person becoming a director subsequent to
the date hereof whose election was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board, or whose nomination for
election by the Holding Company's shareholders was approved by a Nominating
Committee serving under an Incumbent Board, shall be, for purposes of this
clause (B), considered as though he were a member of the Incumbent Board; or (C)
a plan of reorganization, merger, consolidation, sale of all or substantially
all the assets of the Bank or the Holding Company or similar transaction occurs
in which the Bank or Holding Company is not the resulting entity.

 
1

--------------------------------------------------------------------------------

 


(g) "Code" means the Internal Revenue Code of 1986, as amended.


(h) "Committee" means the Compensation Committee consisting of those members of
the Board of Directors appointed to such committee or consisting solely of two
or more members of the Compensation Committee who are defined as Non-Employee
Directors as such term is defined under Rule 16b-3(b)(3)(i) under the  Exchange
Act as promulgated by the Securities and Exchange Commission.


(i) "Common Stock" means the Common Stock of the Holding Company, par value,
$.01 per share or any stock exchanged for shares of Common Stock pursuant to
Section 15 hereof.


(j) "Date of Grant" means the effective date of an Award.


(k)  "Disability" means the permanent and total inability by reason of mental or
physical infirmity, or both, of a Participant to perform the work customarily
assigned to him or her or, in the case of a Director, to serve on the
Board.  Additionally, a medical doctor selected or approved by the Board must
advise the Committee that it is either not possible to determine when such
Disability will terminate or that it appears probable that such Disability will
be permanent during the remainder of said Participant's lifetime.


(l) "Effective Date" means September 21, 2004, the effective date of the Plan.


(m) "Employee" means any person who is currently employed by the Holding Company
or an Affiliate, including officers, but such term shall not include Outside
Directors.


(n) "Employee Participant" means an Employee who holds an outstanding Award
under the terms of the Plan.


(o) "Exchange Act" means the Securities Exchange Act of 1934, as amended.


(p) "Exercise Price" means the purchase price per share of Common Stock
deliverable upon the exercise of each Option in order for the option to be
exchanged for shares of Common Stock.
 
 
2

--------------------------------------------------------------------------------

 

(q) "Fair Market Value" means, when used in connection with the Common Stock on
a certain date, the last transaction price of the Common Stock quoted for such
date by the National Association of Securities Dealers Automated Quotation
System ("NASDAQ") or the closing price reported by the New York Stock Exchange
("NYSE") or any other stock exchange (as published by the Wall Street Journal,
if published) on such date or if the Common Stock was not traded on such date,
on the next preceding day on which the Common Stock was traded thereon or the
last previous date on which a sale is reported.  If the Common Stock is not
traded on the NASDAQ, the NYSE or any other stock exchange, the Fair Market
Value of the Common Stock is the value so determined by the Board in good faith.


(r) "Incentive Stock Option" means an Option granted by the Committee to a
Participant, which Option is designated by the Committee as an Incentive Stock
Option pursuant to Section 7 hereof and is intended to be such under Section 422
of the Code.


(s) "Limited Right" means the right to receive an amount of cash based upon the
terms set forth in Section 8 hereof.


(t)  "Non-statutory Stock Option" means an Option to a Participant pursuant to
Section 6 hereof, which is not designated by the Committee as an Incentive Stock
Option or which is redesignated by the Committee as a Non-statutory Stock Option
or which is designated an Incentive Stock Option under Section 7 hereof, but
does not meet the requirements of such under Section 422 of the Code.


(u) "Option" means the right to buy a fixed amount of Common Stock at the
Exercise Price within a limited period of time designated as the term of the
option as granted under Section 6 or 7 hereof.


(v) "Outside Director" means a member of the Board of Directors or a Director
Emeritus of the Holding Company or its Affiliates, who is not also an Employee.


(w) "Outside Director Participant" means an Outside Director who holds an
outstanding Award under the terms of the Plan.


(x) "Participant(s)" means collectively an Employee Participant, an Outside
Director Participant and/or a consultant or independent contractor/advisor
Participant who hold(s) outstanding Awards under the terms of the Plan.


(y) "Performance Goal" is a specific condition or goal, which may be set by the
Committee as a prerequisite to the vesting of a Stock Award in accordance with
Section 9(b) hereof.


(z) "Retirement" with respect to an Employee Participant means termination of
employment, which constitutes retirement under any tax-qualified plan maintained
by the Bank.  However, "Retirement" will not be deemed to have occurred for
purposes of this Plan if a Participant continues to serve as a consultant to or
on the Board of Directors of the Holding Company or its Affiliates even if such
Participant is receiving retirement benefits under any retirement plan of the
Holding Company or its Affiliates.  With respect to an Outside Director
Participant, "Retirement" means the termination of service from the Board of
Directors of the Holding Company or its Affiliates following written notice to
the Board as a whole of such Outside Director's intention to retire, except that
an Outside Director Participant shall not be deemed to have "retired" for
purposes of the Plan in the event he continues to serve as a consultant to the
Board or as an advisory director or director emeritus, including pursuant to any
retirement plan of the Holding Company or the Bank.

 
3

--------------------------------------------------------------------------------

 


(aa)           "Stock Awards" are Awards of Common Stock which may vest
immediately or over a period of time.  Vesting of Stock Awards under Section 9
hereof may be contingent upon the occurrence of specified events or the
attainment of specified performance goals as determined by the Committee.


(bb)           "Termination for Cause" shall mean, in the case of a Director,
removal from the Board, or, in the case of an Employee, termination of
employment, in both such cases as determined by the Board, because of
Participant's personal dishonesty, incompetence, willful misconduct, conduct
damaging the reputation of the Bank or the Holding Company, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or in the case of an employee without a written
employment agreement with the Bank or Holding Company, any other grounds
provided for under employment policies of the Bank or Holding Company in effect
at the Effective Date or as amended from time to time.


ADMINISTRATION.


(a)    The Plan shall be administered by the Compensation Committee of the Board
of Directors or such other committee the Board may designate.  The Committee is
authorized, subject to the provisions of the Plan, to grant awards to Employees
and establish such rules and regulations as it deems necessary for the proper
administration of the Plan and to make whatever determinations and
interpretations in connection with the Plan it deems necessary or
advisable.  All determinations and interpretations made by the Committee shall
be binding and conclusive on all Employee Participants and Outside Director
Participants in the Plan and on their legal representatives and beneficiaries.


(b)    Awards to Outside Directors of the Holding Company or its Affiliates,
consultants or independent contractors shall be granted by the Board or the
Committee, pursuant to the terms of this Plan.


3.        TYPES OF AWARDS AND RELATED RIGHTS.


The following Awards and related rights as described below in Paragraphs 6
through 12 hereof may be granted under the Plan:


(a)  Non-statutory Stock Options
(b)  Incentive Stock Options
(c)  Limited Rights
(d) Stock Awards


4.        STOCK SUBJECT TO THE PLAN.


Subject to adjustment as provided in Section 15 hereof, the maximum number of
shares of Common Stock reserved for Awards under the Plan is 1,000,000
shares.    These shares of Common Stock may be either authorized but unissued
shares or authorized shares previously issued and acquired or reacquired by the
Holding Company, respectively.  To the extent that Options and Stock Awards are
granted under the Plan, the shares underlying such Awards will be unavailable
for any other use including future grants under the Plan except that, to the
extent that Stock Awards or Options terminate, expire, or are forfeited without
having vested or without having been exercised (or in cases where a Limited
Right has been granted in connection with an option, the amount of such Limited
Right received in lieu of the exercise of such option), new Awards may be made
with respect to those shares underlying such terminated, expired or forfeited
Options or Stock Awards.

 
4

--------------------------------------------------------------------------------

 


·
ELIGIBILITY.



Subject to the terms herein, all Employees and Outside Directors shall be
eligible to receive Awards under the Plan.  In addition, the Committee may grant
Awards to consultants and advisors of the Holding Company or an Affiliate, as it
sees fit.


6.        NON-STATUTORY STOCK OPTIONS.


The Committee may, subject to the limitations of the Plan and the availability
of shares reserved but unawarded under the Plan, from time to time, grant
Non-statutory Stock Options to Employees, Outside Directors, consultants or
independent contractors, upon such terms and conditions as the Committee may
determine and grant Non-statutory Stock Options in exchange for and upon
surrender of previously granted Awards under this Plan under such terms and
conditions as the Committee may determine.  Non-statutory Stock Options granted
under this Plan are subject to the following terms and conditions:


(a)  Exercise Price.  The Exercise Price of each Non-statutory Stock Option
shall be determined by the Committee.  Such Exercise Price shall not be less
than 100% of the Fair Market Value of the Holding Company's Common Stock on the
Date of Grant.  Shares of Common Stock underlying a Non-statutory Stock Option
may be purchased only upon full payment of the Exercise Price or upon operation
of an Alternate Option Payment Mechanism set out in Section 11 hereof.


(b)  Terms of Non-statutory Stock Options.  The term during which each
Non-statutory Stock Option may be exercised shall be determined by the
Committee, but in no event shall a Non-statutory Stock Option be exercisable in
whole or in part more than 10 years from the Date of Grant.  The Committee shall
determine the date on which each Non-statutory Stock Option shall become
exercisable. The shares of Common Stock underlying each Non-statutory Stock
Option installment may be purchased in whole or in part by the Participant at
any time during the term of such Non-statutory Stock Option after such
installment becomes exercisable.  The Committee may, in its sole discretion,
accelerate the time at which any Non-statutory Stock Option may be exercised in
whole or in part.  The acceleration of any Non-statutory Stock Option under the
authority of this paragraph shall create no right, expectation or reliance on
the part of any other Participant or that certain Participant regarding any
other unaccelerated Non-statutory Stock Options.  Unless determined otherwise by
the Committee and except in the event of the Participant's death or pursuant to
a domestic relations order, a Non-statutory Stock Option is not transferable and
may be exercisable in his or her lifetime only by the Participant to whom it is
granted.  Upon the death of a Participant, a Non-statutory Stock Option is
transferable by will or the laws of descent and distribution.
 
 
5

--------------------------------------------------------------------------------

 

The Committee may, however, in its sole discretion, permit transferability or
assignment of  a Non-statutory Stock Option if such transfer or assignment is,
in its sole determination, for valid estate planning purposes and such transfer
or assignment is permitted under the Code and Rule 16b-3 under the Exchange
Act.  For purposes of this Section 6(b), a transfer for valid estate planning
purposes includes, but is not limited to:  (a) a transfer to a revocable
intervivos trust as to which the Participant is both the settlor and trustee,
(b) a transfer for no consideration to:  (i) any member of the Participant’s
Immediate Family, (ii) any trust solely for the benefit of members of the
Participant’s Immediate Family, (iii) any partnership whose only partners are
members of the Participant’s Immediate Family, and (iv) any limited liability
corporation or corporate entity whose only members or equity owners are members
of the Participant’s Immediate Family, or (c) a transfer to the First Place Bank
Community Foundation.  For purposes of this Section 6(b), “Immediate Family”
includes, but is not necessarily limited to, a Participant’s parents,
grandparents, spouse, children, grandchildren, siblings (including half brothers
and sisters), and individuals who are family members by adoption.  Nothing
contained in this Section 6(b) shall be construed to require the Committee to
give its approval to any transfer or assignment of any Non-statutory Stock
Option or portion thereof, and approval to transfer or assign any Non-statutory
Stock Option or portion thereof does not mean that such approval will be given
with respect to any other Non-statutory Stock Option or portion thereof.  The
transferee or assignee of any Non-statutory Stock Option shall be subject to all
of the terms and conditions applicable to such Non-statutory Stock Option
immediately prior to the transfer or assignment and shall be subject to any
other conditions proscribed by the Committee with respect to such Non-statutory
Stock Option.


(c)    NSO Agreement.  The terms and conditions of any Non-statutory Stock
Option granted shall be evidenced by an agreement (the "NSO Agreement"), which
shall be subject to the terms and conditions of the Plan. No Award of
Non-statutory Options under the Plan shall be effective until an executed NSO
Agreement is delivered and accepted by a Participant.


(d)  Termination of Employment or Service.   Unless otherwise determined by the
Committee, upon the termination of a Participant's employment or service for any
reason other than Disability, death or Termination for Cause, the Participant's
Non-statutory Stock Options shall be exercisable only as to those shares that
were immediately exercisable by the Participant at the date of termination and
only for a period of three months following termination, except that in the
event of termination upon Retirement, such Non-statutory Stock Options shall be
exercisable for a period of one year.  Notwithstanding any provisions set forth
herein or contained in any NSO Agreement relating to an award of a Non-statutory
Stock Option, in the event of termination of the Participant's employment or
service for Disability or death, all Non-statutory Stock Options held by such
Participant shall immediately vest and be exercisable for one year after such
termination of service, and, in the event of a Termination for Cause, all rights
under the Participant's Non-statutory Stock Options shall expire immediately
upon such Termination for Cause.


7.       INCENTIVE STOCK OPTIONS.


The Committee may, subject to the limitations of the Plan and the availability
of shares reserved but unawarded under the Plan, from time to time, grant
Incentive Stock Options to Employees upon such terms and conditions as the
Committee may determine.  Incentive Stock Options granted pursuant to the Plan
shall be subject to the following terms and conditions:
 
 
6

--------------------------------------------------------------------------------

 

(a) Exercise Price. The Exercise Price of each Incentive Stock Option shall be
not less than 100% of the Fair Market Value of the Common Stock on the Date of
Grant. However, if at the time an Incentive Stock Option is granted to an
Employee Participant, such Employee Participant owns Common Stock representing
more than 10% of the total combined voting securities of the Holding Company
(or, under Section 424(d) of the Code, is deemed to own Common Stock
representing more than 10% of the total combined voting power of all classes of
stock of the Holding Company, by reason of the ownership of such classes of
stock, directly or indirectly, by or for any brother, sister, spouse, ancestor
or lineal descendent of such Employee Participant, or by or for any corporation,
partnership, estate or trust of which such Employee Participant is a
shareholder, partner or beneficiary) ("10% Owner"), the Exercise Price per share
of Common Stock deliverable upon the exercise of each Incentive Stock Option
shall not be less than 110% of the Fair Market Value of the Common Stock on the
Date of Grant. Shares may be purchased only upon payment of the full Exercise
Price or upon operation of an Alternate Option Payment Mechanism set out in
Section 11 hereof.
 
(b) Amounts of Incentive Stock Options. Incentive Stock Options may be granted
to any Employee in such amounts as determined by the Committee; provided that
the amount granted is consistent with the terms of Section 422 of the Code. In
the case of an Option intended to qualify as an Incentive Stock Option, the
aggregate Fair Market Value (determined as of the time the Option is granted) of
the Common Stock with respect to which Incentive Stock Options granted are
exercisable for the first time by the Employee Participant during any calendar
year (under all plans of the Employee Participant's employer corporation and its
parent and subsidiary corporations) shall not exceed $100,000. The provisions of
this Section 7(b) shall be construed and applied in accordance with Section
422(d) of the Code and the regulations, if any, promulgated thereunder. To the
extent an Award of an Incentive Stock Option under this Section 7 exceeds this
$100,000 limit, the portion of the Award in excess of such limit shall be deemed
a Non-statutory Stock Option. The Committee shall have discretion to redesignate
Options granted as Incentive Stock Options as Non-Statutory Stock Options. Such
Non-statutory Stock Options shall be subject to Section 6 hereof.
 
(c) Terms of Incentive Stock Options. The term during which each Incentive Stock
Option may be exercised shall be determined by the Committee, but in no event
shall an Incentive Stock Option be exercisable in whole or in part more than 10
years from the Date of Grant. If at the time an Incentive Stock Option is
granted to an Employee Participant who is a 10% Owner, the Incentive Stock
Option granted to such Employee Participant shall not be exercisable after the
expiration of five years from the Date of Grant. No Incentive Stock Option is
transferable except by will or the laws of descent and distribution and is
exercisable in his or her lifetime only by the Employee Participant to whom it
is granted. The designation of a beneficiary does not constitute a transfer.
 
The Committee shall determine the date on which each Incentive Stock Option
shall become exercisable. The shares comprising each installment of the
Incentive Stock Option may be purchased in whole or in part at any time during
the term of such Option after such installment becomes exercisable. The
Committee may, in its sole discretion, accelerate the time at which any
Incentive Stock Option may be exercised in whole or in part. The acceleration of
any Incentive Stock Option under the authority of this paragraph shall not
create a right, expectation or reliance on the part of any other Participant or
that certain Participant regarding any other unaccelerated Incentive Stock
Options.
 
(d) ISO Agreement. The terms and conditions of any Incentive Stock Option
granted shall be evidenced by an agreement (the "ISO Agreement"), which shall be
subject to the terms and conditions of the Plan. No Award of Incentive Stock
Options under the Plan shall be effective until an executed ISO Agreement is
delivered and accepted by a Participant

 
7

--------------------------------------------------------------------------------

 


(e)  Termination of Employment.  Unless otherwise determined by the Committee,
upon the termination of an Employee Participant's employment for any reason
other than Disability, death or Termination for Cause, the Employee
Participant's Incentive Stock Options shall be exercisable only as to those
shares that were immediately exercisable by the Participant at the date of
termination and only for a period of three months following termination, except
that in the event of termination upon Retirement, such Incentive Stock Options
shall be exercisable for a period of one year.  Notwithstanding any provision
set forth herein or contained in any ISO Agreement relating to an award of an
Incentive Stock Option, in the event of termination of the Employee
Participant's employment for Disability or death, all Incentive Stock Options
held by such Employee Participant shall immediately vest and be exercisable for
one year after such termination, and, in the event of Termination for Cause, all
rights under the Employee Participant's Incentive Stock Options shall expire
immediately upon termination.  No Incentive Stock Option shall be eligible for
treatment as an Incentive Stock Option in the event such Incentive Stock Option
is exercised more than three months following the date of Participant's
cessation of employment, other than on account of Disability or death.  In no
event shall an Incentive Stock  Option be exercisable beyond the expiration of
the Incentive Stock Option term.


(f)    Compliance with Code.  The Incentive Stock Options granted under this
Section 7  are intended to qualify as "incentive stock options" within the
meaning of Section 422 of the Code, but the Holding Company makes no warranty as
to the qualification of any Option as an incentive stock option within the
meaning of Section 422 of the Code.  All Options that do not so qualify shall be
treated as Non-statutory Stock Options.


8.       LIMITED RIGHT.


Simultaneously with the grant of any Option to an Employee or Outside Director,
the Committee may grant a Limited Right with respect to all or some of the
shares covered by such Option.  Limited Rights granted under this Plan are
subject to the following terms and conditions:


(a)  Terms of Rights.  In no event shall a Limited Right be exercisable in whole
or in part before the expiration of six months from the Date of Grant of the
Limited Right.  A Limited Right may be exercised only in the event of a Change
in Control.


The Limited Right may be exercised only when the underlying Option is eligible
to be exercised, and only when the Fair Market Value of the underlying shares on
the day of exercise is greater than the Exercise Price of the underlying Option.


Upon exercise of a Limited Right, the underlying Option shall cease to be
exercisable.  Upon exercise or termination of an Option, any related Limited
Rights shall terminate.  The Limited Rights may be for no more than 100% of the
difference between the purchase price and the Fair Market Value of the Common
Stock subject to the underlying option.  The Limited Right is transferable only
when the underlying option is transferable and under the same conditions.


(b)  Payment.  Upon exercise of a Limited Right, the holder shall promptly
receive from the Holding Company an amount of cash equal to the difference
between the Exercise Price of the underlying option and the Fair Market Value of
the Common Stock subject to the underlying Option on the date the Limited Right
is exercised, multiplied by the number of shares with respect to which such
Limited Right is exercised.  Payments shall be less any applicable tax
withholding as set forth in Section 16 hereof.

 
8

--------------------------------------------------------------------------------

 


9.       STOCK AWARD.


The Committee may, subject to the limitations of the Plan, from time to time,
make an Award of shares of Common Stock to Employees and Outside Directors
("Stock Awards").  The Stock Awards shall be made subject to the following terms
and conditions:


(a)  Payment of the Stock Award.  The Stock Award may only be made in whole
shares of Common Stock.  Stock Awards may only be granted from shares reserved
under the Plan but unawarded at the time the new Stock Award is made.


(b)  Terms of the Stock Awards.  The Committee shall determine the dates on
which Stock Awards granted to a Participant shall vest and any specific
conditions or performance goals which must be satisfied prior to the vesting of
any installment or portion of the Stock Award.


(c)   Stock Award Agreement. The terms and conditions of any Stock Award shall
be evidenced by an agreement (the "Stock Award Agreement") which such Stock
Award Agreement will be subject to the terms and conditions of the Plan.  Each
Stock Award Agreement shall set forth:


(i)  the period over which the Stock Award will vest; and


(ii) the performance goals, if any, which must be satisfied prior to the vesting
of any installment or portion of the Stock Award.  The performance goals may be
set by the Committee on an individual level, for all Participants, for all
Awards made during a given period of time, or for all Awards for indefinite
periods.


(d)  Certification of Attainment of the Performance Goal.  No Stock Award or
portion thereof that is subject to a performance goal is to be distributed to an
Employee Participant until the Committee certifies that the underlying
performance goal has been achieved, or in the case of an Outside Director
Participant, until an independent third party presents a certification to the
Board that the underlying performance goal associated with a Stock Award has
been achieved.


(e)  Termination of Employment or Service.  Unless otherwise determined by the
Committee, upon the termination of a Participant's employment or service for any
reason other than Disability, death or Termination for Cause, the Participant's
unvested Stock Awards as of the date of termination shall be forfeited and any
rights the Participant had to such unvested Stock Awards shall become null and
void.  Notwithstanding any provisions set forth herein or contained in any Stock
Award Agreement:


(i) in the event of termination of the Participant's employment or service due
to death, all unvested Stock Awards held by the Participant, including any
portion of a Stock Award subject to a performance goal, shall immediately vest;
and


(ii)  in the event of termination of the Participant's employment or service due
to disability, all unvested Stock Awards held by the Participant, including any
portion of a stock award subject to a performance goal, shall vest (a) on the
first day of the first full month following the date that is six months after
the date of termination if, on the date of termination, Participant is a
Specified Employee as defined in Internal Revenue Code §409A, and such code
section and the associated regulations so require, or (b) on the date of
termination if Participant is not a Specified Employee as defined in Internal
Revenue Code §409A; and

 
9

--------------------------------------------------------------------------------

 

(iii) in the event of the Participant’s Termination for Cause, the Participant’s
unvested Stock Awards as of the date of such Termination shall be forfeited and
any rights the Participant had to such unvested Stock Awards shall become null
and void.


(f)  Non-Transferability.  Except to the extent permitted by the Code, the rules
promulgated under Section 16(b) of the Exchange Act or any successor statutes or
rules:


(i)  The recipient of a Stock Award shall not sell, transfer, assign, pledge, or
otherwise encumber shares subject to the Stock Award until full vesting of such
shares has occurred.  For purposes of this section, the separation of beneficial
ownership and legal title through the use of any "swap" transaction is deemed to
be a prohibited encumbrance.


(ii)  Unless determined otherwise by the Committee and except in the event of
the Participant's death or pursuant to a domestic relations order, a Stock Award
is not transferable and may be earned in his or her lifetime only by the
Participant to whom it is granted.  Upon the death of a Participant, a  Stock
Award is transferable by will or the laws of descent and distribution.  The
designation of a beneficiary does not constitute a transfer.


(iii)  If a recipient of a Stock Award is subject to the provisions of Section
16 of the Exchange Act, shares of Common Stock subject to such Stock Award may
not, without the written consent of the Committee (which consent may be given in
the Stock Award Agreement), be sold or otherwise disposed of within six months
following the date of grant of the Stock Award.


(g)  Accrual of Dividends.  Whenever shares of Common Stock underlying a Stock
Award are distributed to a Participant or beneficiary thereof under the Plan,
such Participant or beneficiary shall also be entitled to receive, with respect
to each such share distributed, a payment equal to any cash dividends or
distributions (other than distributions in shares of Common Stock) and the
number of shares of Common Stock equal to any stock dividends, declared and paid
with respect to a share of the Common Stock if the record date for determining
shareholders entitled to receive such dividends falls between the date the
relevant Stock Award was granted and the date the relevant Stock Award or
installment thereof is distributed.


(h)  Voting of Stock Awards.  All shares of Common Stock, which have not vested,
shall be voted by the Holding Company, taking into account the best interests of
the recipients of Stock Awards.


10.      PAYOUT ALTERNATIVES.


Payments due to a Participant upon the exercise or redemption of an Award, may
be made subject to the following terms and conditions:


(a)  Discretion of the Committee. The Committee has the sole discretion to
determine what form of payment (whether monetary, Common Stock, a combination of
payout alternatives or otherwise) it shall use in making distributions of
payments for all Awards. If the Committee requests any or all Participants to
make an election as to form of distribution or payment, it shall not be
considered bound by the election.

 
10

--------------------------------------------------------------------------------

 


(b)    Payment in the form of Common Stock.  Any shares of Common Stock tendered
in satisfaction of an obligation arising under this Plan shall be valued at the
Fair Market Value of the Common Stock on the day preceding the date of the
issuance of such stock to the Participant.


11.     ALTERNATE OPTION PAYMENT MECHANISM.


The Committee has sole discretion to determine what form of payment it will
accept for the exercise of an Option.  The Committee may indicate acceptable
forms in the ISO or NSO Agreement covering such Options or may reserve its
decision to the time of exercise.  No Option is to be considered exercised until
payment in full is accepted by the Committee or its agent.


(a)  Cash Payment.  The exercise price may be paid in cash or by certified
check.


(b)  Borrowed Funds.  To the extent permitted by law, the Committee may permit
all or a portion of the exercise price of an Option to be paid through borrowed
funds.


(c)  Exchange of Common Stock.


(i)    The Committee may permit payment by the tendering of previously acquired
shares of Common Stock but only in instances where the shares to be surrendered
have been held  by the Participant for a period of at least six (6) months.


(ii)    Any shares of Common Stock tendered in payment of the exercise price
of  an Option shall be valued at the Fair Market Value of the Common Stock on
the date prior to the date of exercise.


12.     RIGHTS OF A SHAREHOLDER: NONTRANSFERABILITY.


No Participant shall have any rights as a shareholder with respect to any shares
of Common Stock covered by an Option until the date of issuance of a stock
certificate for such shares.  Nothing in this Plan or in any Award granted
confers on any person any right to continue in the employ or service of the
Holding Company or its Affiliates or interferes in any way with the right of the
Holding Company or its Affiliates to terminate a Participant's services as an
officer or other employee at any time.


Except as permitted under the Code (with respect to Incentive Stock Options) and
the rules promulgated pursuant to Section 16(b) of the Exchange Act or any
successor statutes or rules, no Award under the Plan shall be transferable by
the Participant other than by will or the laws of intestate succession or
pursuant to a domestic relations order or unless determined otherwise by the
Committee.


13.     AGREEMENT WITH GRANTEES.


Each Award will be evidenced by a written agreement(s) (whether constituting an
NSO Agreement, ISO Agreement, Stock Award Agreement or any combination thereof),
executed by the Participant and the Holding Company or its Affiliates that
describes the conditions for receiving the Awards including the date of Award,
the Exercise Price if any, the terms or other applicable periods, and other
terms and conditions as may be required or imposed by the Plan, the Committee,
or the Board, and may describe or specify tax law considerations or applicable
securities law considerations.

 
11

--------------------------------------------------------------------------------

 
 
14.      DESIGNATION OF BENEFICIARY.


A Participant may, with the consent of the Committee, designate a person or
persons to receive, in the event of death, any Award to which the Participant
would then be entitled.  Such designation will be made upon forms supplied by
and delivered to the Holding Company and may be revoked in writing.  If a
Participant fails effectively to designate a beneficiary, then the Participant's
estate will be deemed to be the beneficiary.


15.      DILUTION AND OTHER ADJUSTMENTS.


In the event of any change in the outstanding shares of Common Stock  by reason
of any stock dividend or split, recapitalization, merger, consolidation,
spin-off, reorganization, combination or exchange of shares, or other similar
corporate change, or other increase or decrease in such shares without receipt
or payment of consideration by the Holding Company, or in the event a capital
distribution is made, the Committee will make such adjustments to Awards to
prevent dilution, diminution or enlargement of the rights of the Participant, as
the Committee deems appropriate, including any or all of the following:


(a)    adjustments in the aggregate number or kind of shares of Common Stock or
other securities that may underlie future Awards under the Plan;


(b)    adjustments in the aggregate number or kind of shares of Common Stock or
other securities underlying Awards already made under the Plan;


(c)    adjustments in the exercise price of outstanding Incentive and/or
Non-statutory Stock Options, or any Limited Rights attached to such Options.


       Alternatively, the Committee could provide the participant with a cash
benefit for shares underlying vested, but unexercised options, in order to
achieve the aforementioned effect.  All awards under this Plan shall be binding
upon any successors or assigns of the Holding Company.


16.     TAX WITHHOLDING.


Awards under this Plan shall be subject to tax withholding to the extent
required by any governmental authority.  Any withholding shall comply with Rule
16b-3 or any amendment or successive rule.  Shares of Common Stock withheld to
pay for tax withholding amounts shall be valued at their Fair Market Value on
the date the Award is deemed taxable to the Participant.  To the extent that the
Holding Company permits withholding obligations to be met by the retention of
Common Stock to which a Participant otherwise would be entitled pursuant to an
Award, the fair market value of the Common Stock retained for such purpose shall
not exceed the minimum required Federal, state and local tax withholding due
upon exercise of the Award.



 
12

--------------------------------------------------------------------------------

 

17.      AMENDMENT OF THE PLAN.


The Board may at any time, and from time to time, subject to applicable rules
and regulations, modify or amend the Plan, or any Award granted under the Plan,
in any respect, prospectively or retroactively; provided however, that
provisions governing grants of Incentive Stock Options, unless permitted by the
rules and regulations or staff pronouncements promulgated under the Code shall
be submitted for shareholder approval to the extent required by such law,
regulation or interpretation. In no event shall the Board of Directors without
shareholder approval amend the Plan or shall the Committee amend an NSO
Agreement or ISO Agreement in any manner that allows the repricing of any Option
previously granted under the Plan either through a reduction in the Exercise
Price or through the cancellation and re-grant of a new Option in exchange for
the cancelled Option.


Failure to ratify or approve amendments or modifications by shareholders shall
be effective only as to the specific amendment or modification requiring such
ratification.  Other provisions, sections, and subsections of this Plan will
remain in full force and effect.


No such termination, modification or amendment may adversely affect the rights
of a Participant under an outstanding Award without the written permission of
such Participant.


18.      EFFECTIVE DATE OF PLAN.


The Plan shall become effective on the Effective Date, and Awards may be granted
as of or after the Effective Date and prior to termination of the Plan.  The
failure to obtain shareholder ratification which would provide for preferential
tax treatment for Incentive Stock Options will not affect the validity of the
Plan and the Options thereunder, provided, however, that if the Plan is not
ratified and approved by the requisite vote of the outstanding voting shares of
the Holding Company, the Plan shall remain in full force and effect, and any
Incentive Stock Options granted under the Plan shall be deemed to be
Non-statutory Stock Options.


19.      TERMINATION OF THE PLAN.


The right to grant Awards under the Plan will terminate upon the earlier of: (i)
ten (10) years after the Effective Date; (ii) the issuance of a number of shares
of Common Stock pursuant to the exercise of Options or the distribution of Stock
Awards which together with the exercise of Limited Rights is equivalent to the
maximum number of shares reserved under the Plan as set forth in Section 4.  The
Board has the right to suspend or terminate the Plan at any time, provided that
no such action will, without the consent of a Participant, adversely affect a
Participant's vested rights under a previously granted Award.


20.      APPLICABLE LAW.


The Plan will be administered in accordance with the laws of the State of
Delaware and applicable federal law.


21.      DELEGATION OF AUTHORITY.


The Committee may delegate all authority for: the determination of forms of
payment to be made by or received by the Plan; the execution of Award
agreements; the determination of Fair Market Value; and the determination of all
other aspects of administration of the Plan to the executive officer(s) of the
Holding Company or the Bank.  The Committee may rely on the descriptions,
representations, reports and estimates provided to it by the management of the
Holding Company or the Bank for determinations to be made pursuant to the Plan,
including the attainment of performance goals.  However, only the Committee or a
portion of the Committee may certify the attainment of a performance goal.
 
 
13

--------------------------------------------------------------------------------

 

In Witness Whereof, First Place Financial Corp. originally established this Plan
in accordance with approval by shareholders as of September 21, 2004.  The Board
of Directors amended the Plan as of November 16, 2010.



    FIRST PLACE FINANCIAL CORP.            
November 16, 2010
 
By:
s/ Samuel A. Roth
 
Date
   
Samuel A. Roth
       
Chairman of the Board
           
ADOPTED BY THE BOARD OF DIRECTORS:
                 
November 16, 2010
 
By: 
s/ J. Craig Carr
 
Date
   
J. Craig Carr
       
Secretary
 

 
 
14

--------------------------------------------------------------------------------

 